Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 17, 2014

                                    No. 04-14-00299-CV

                               IN THE INT OF JJB, a child,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02385
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on July 6, 2014. Because this is an accelerated appeal from an order
terminating appellant’s parental rights, no further extensions of time will be granted.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court